FILED

MA¥ 2 3 2014
C|¢rk., U.S. Dlstrict & Bankruptcy

UNI'I`ED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA commands msv,m ot columbia

DAVID LEWIS TURNER, )
)

Plaintiff, )

)

v. ) Civil Action No. /?Z"" 

)

UNITED STATES, et al. , )
)

Defendants. )

MEMORANDUM OPINION

This matter is before the Court on consideration of the plaintiff s application to proceed
in forma pauperis and his pro se complaint The application will be granted, and the complaint
will be dismissed without prejudice.

According to the plaintiff, officers of the Metropolitan Police Department’s Second
District arrested him on April 13, 2014 "for verbal threats . . . when in fact [he] did not verbally
threaten anyone," and he brings this action for "decrimination [sic], obstruction of justice, [and]
violation of civil constitutional and human rights." Compl. at l. The plaintiff names two
entities, the United States and the Metropolitan Police Department, as defendants to this action,
and he demands damages of $200,000.00. Id.

Rule S(a) of the Federal Rules of Civil Procedure requires that a complaint contain a
short and plain statement of the grounds upon which the Court’s jurisdiction depends, a short and
plain statement of the claim showing that the pleader is entitled to relief, and a demand for
judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). As drafted, the complaint fails to
comply with Rule S(a), as it fails to set forth any factual allegations with respect to the United

States. In other words, the complaint does not include a statement showing that plaintiff is

entitled to relief as against the United States. fn addition, the Metropolitan Police Departrnent
"is non suz`juris and, therefore, carmot sue or be sued." Heenan v. Leo, 525 F. Supp. 2d l 10__ l 12
(D.D.C. 2007) (citations omitted).

For these reasons, the complaint and this civil action will be dismissed without

prejudice.' An Order is issued separately.

DATE: tj//f//»D/ / § YIZ¢/CY

United States District Judge

l Dismissal of this action is without prejudice if the plaintiff intended to file a civil rights
action under 42 U.S.C. § 1983 against the District of Columbia_. for example, he either may file
a new civil action, or he may move to reopen this case and request leave to amend his complaint.